Citation Nr: 1755634	
Decision Date: 12/04/17    Archive Date: 12/11/17

DOCKET NO.  12-11 706	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for stenosis of the lumbar spine, to include as secondary to service-connected residuals of spinal meningitis.

2.  Entitlement to service connection for bilateral leg disability, claimed as secondary to service-connected residuals of spinal meningitis.

3.  Entitlement to service connection for bilateral foot disability, claimed as secondary to service-connected residuals of spinal meningitis.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse
ATTORNEY FOR THE BOARD

A. Parrish, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1953 to September 1955 and from October 1961 to December 1967.

These matters come before the Board of Veterans Appeals (Board) on appeal from a September 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.

In September 2014, the Veteran testified during a Board videoconference hearing before the undersigned Acting Veterans Law Judge.  A transcript of that hearing is of record.  Based on the Veteran's statements at the hearing, the issues of service connection for bilateral leg and feet conditions were clarified to be secondary to the Veteran's service-connected residuals of spinal meningitis as noted above.

In December 2014, September 2015, and May 2016 the Board remanded these matters for additional development.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C § 7107(a)(2) (2012).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Although further delay is regrettable, the Board finds that additional development is again necessary prior to appellate review. 

When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Additionally and as previously stated by the Board in its May 2016 remand, a remand by the Board confers on the Veteran, as a matter of law, the right to compliance with the remand instructions.  Compliance with remand instructions is neither optional nor discretionary.  Stegall v. West, 11 Vet. App. 268 (1998).  There must be substantial compliance with the terms of a Board remand.  D'Aries v. Peake, 22 Vet. App. 97 (2008).  Those requirements have not yet been fulfilled and the case, regrettably, again must be remanded.

In its May 2016 remand, the Board specifically and clearly directed that the Veteran undergo a panel medical examination - i.e. an examination conducted by two examiners simultaneously.  This development was not misdirected, but was specific and intentional.  While a VA examination and opinion was provided in June 2016, it was not completed by two examiners as directed by the Board in its May 2016 remand instructions.  Further, the June 2016 opinion failed to indicate that the Veteran's in-service injuries or September 2014 hearing testimony was considered when rendering the opinion and also failed to provide an opinion as to whether the Veteran's low back disability was incurred in or related to the Veteran's service - all of which were specifically directed in the Board's May 2016 remand to either be considered or provided.  An October 2016 addendum opinion was attempted to be obtained, but the examiner repeated his prior response and further stated that "this makes no sense, nothing to answer."  As such, the Board finds that June 2016 VA examination of the Veteran not only does not substantially comply with the Board's May 2016 remand instructions, but is also inadequate for adjudication purposes.  

Furthermore, the Board notes that in its May 2016 remand, the Board directed the AOJ to readjudicate the Veteran's claims prior to returning the case to the Board.  A review of the record, however, fails to indicate that a supplemental statement of the case was ever issued following the June 2016 VA examinations.  .

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Arrange for the Veteran to undergo an appropriate VA examination by a panel of two examiners with the appropriate expertise who have not previously provided an examination or proffered an opinion in this case.  All necessary tests and studies should be accomplished and all clinical findings reported in detail.  The panel should set forth all examination findings, along with the complete rationale for all conclusions reached in a single, collaborative report.  The panel should consider the Veteran's reports of his in-service injuries and subsequent symptoms to include his bout of spinal meningitis.  The panel should provide the following information:

(a) Identify all diagnoses involving the Veteran's low back, bilateral legs, and bilateral feet.

(b) Opine whether it is at least as likely as not (50 percent or greater probability) that any diagnosed low back disability was incurred in or is related to the Veteran's service.  The panel is requested to discuss the September 1963 in-service treatment for back pain.  The panel must specifically consider the Veteran's statements regarding the incurrence of back symptoms during service, and his statements regarding the continuity of symptomology to include: the Veteran's testimony at the September 2014 hearing.

(c) Opine whether it is at least as likely as not (50 percent probability or greater) that any diagnosed low back disability is proximately due to or caused by the Veteran's service-connected residuals of spinal meningitis.

(d) Opine whether it is at least as likely as not (50 percent probability or greater) that any diagnosed low back disability was aggravated by the Veteran's service-connected residuals of spinal meningitis.  Aggravation means a permanent worsening of the disorder beyond the natural progress of the disorder.  If aggravation is found the panel should attempt to quantify the degree of additional disability resulting from the aggravation.

(e) Opine whether it is at least as likely as not (50 percent probability or greater) that any diagnosed leg or foot disability are proximately due to, caused by, or aggravated by any diagnosed low back disability.  

(f) If it is determined that there is another likely etiology for any low back disability, leg disability, or foot disability found, that should be stated.

2.  Then, readjudicate the claims on appeal.  If any benefit sought on appeal remains denied, provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate opportunity to respond thereto before returning the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C §§ 5109B, 7112 (2012).



_________________________________________________
Lesley A. Rein
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




